    Case 4:19-cr-00172-RGE-HCA Document 176-13 Filed 08/26/21 Page 1 of 1




Exhibit R

Pipeline puncture repair - quick estimate
Inbox


                                                                                 8:28 AM
Mike Monteith                                                                    (5 hours
                                                                                     ago)


to me


Hi Daphne,

I did a quick estimate for the cut and replace option of the damaged pipe. I think that is
probably what would be required to ensure the integrity of the pipeline not that I am a
pipeline engineer. It should be considered the worst case scenario. The estimate is
$12,000 full cost assuming the pipe is Carbon Steel. It also assumes that the pipeline is
not in operation and is empty.
In order to do a detailed estimate we would need the pipe specification which includes
material of construction, pressure rating, and temperature. We would also need a pipe
isometric sketch from an engineer as well as the physical location of the repair. Once
we receive this information we would be able to complete the estimate in one week.
 Actual hours spent would be about 4-6 for us but we would need to give the pipe
material supplier time to quote the cost of the material.

Hopefully this helps. This first one is free.

Best Regards,

Mike Monteith

CEO
Strategic Estimating Systems
Office (281)265-4300
Mobile (918)408-3493
mmonteith@ses-estimating.com
